Citation Nr: 0218376	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  01-09 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Nashville, Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
death pension benefits in the calculated amount of $1,683.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from January 1952 to August 
1952, March 1953 to March 1956, and July 1956 to July 
1960.  He died in August 1991, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO decision of the Committee on 
Waivers and Compromises (COWC) in February 2001, which 
waived recovery of an overpayment in the amount of $1,666, 
and denied waiver of recovery of the remaining 
overpayment, in the calculated amount of $1,683.  


FINDING OF FACT

The appellant was minimally, if any, at fault in the 
creation of the overpayment, while VA fault was 
considerable; the appellant detrimentally relied upon 
information provided by the VA, which contributed to the 
creation of the overpayment; unjust enrichment was only 
slight; recovery of the overpayment may tend to defeat the 
purpose of death pension benefits; and, while immediate 
financial hardship is not shown, based on all factors, it 
was inequitable for the VA to have recovered the death 
pension overpayment of $1,683 from the appellant. 


CONCLUSION OF LAW

Recovery of the overpayment of VA death pension benefits 
in the amount of $1,683 was against equity and good 
conscience, and the amount must be refunded to the 
appellant. 38 U.S.C.A. § 5302 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 1.963, 1.965, 1.967 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant (the veteran's widow) requests a waiver of 
recovery of a $1,683 overpayment of death pension 
benefits.  With respect to this claim, the file shows 
adequate VA compliance with the notice and duty to assist 
provisions of the law.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002).  

The appellant was awarded death pension benefits in July 
1997.  The overpayment at issue pertains to death pension 
benefits paid to her from February 1999 through September 
2000, due to income received from an inheritance which had 
not been previously counted by VA.  

In an eligibility verification report dated in February 
1998, the appellant reported that she had received $3,000 
in an inheritance in January 1998.

In July 1998, the appellant notified the RO that she had 
recently received $33,418, as her share of the proceeds on 
the sale of property she had recently inherited.  The 
settlement date was in July 1998.  She stated, "I realize 
I am no longer eligible for benefits.  Please advise if 
further information is required."  

The file does not show any response, until a February 1999 
award letter from the RO which informed her, in pertinent 
part, "Your income from selling the property you inherited 
does not count because it is considered a conversion of 
assets."  

In an eligibility verification report received in March 
1999, she reported net worth of $28,000; that she had 
received income from a converted asset in September 1998, 
as a house sold from an inheritance; and that she had 
begun to receive Social Security Administration (SSA) 
benefits in December 1998.  

An award letter was sent to the appellant in May 1999, 
which adjusted her pension based on her SSA benefits, 
resulted in an overpayment which was recovered.  

In February 2000, the appellant submitted an EVR, in which 
she reported net worth of $113,000, and said that her 
income had changed, due to assets converted in January 
1999, which she identified as the sale of house and land 
from an inheritance.  

In April 2000, a net worth determination found that the 
appellant's net worth was a bar to her continued 
entitlement to pension benefits.  She has not disputed 
that determination.  

A report of contact in September 2000 noted that the 
appellant's mother had died in January 1998, and that she 
and her sister had inherited their mother's home and 
additional land, which were sold in July 1998 and January 
1999.  

An award of October 2000 informed that appellant that her 
death pension benefits were discontinued effective in 
August 1998, due to the income from her inheritance.  She 
was separately informed that this had resulted in an 
overpayment of $3,349, which must be repaid.  

In November 2000, she requested waiver of recovery of the 
overpayment, and in February 2001, the COWC waived that 
portion of the overpayment attributable to the period from 
August 1998 through January 1999, due to VA fault.  The 
remaining overpayment was denied on the basis that she was 
at fault in the creation of that portion of the debt, and 
had substantial assets.  

Payments from any kind from any source are counted as 
income during the 12-month annualization period in which 
received, unless specifically excluded.  38 C.F.R. § 
3.271.  In general, income, including profit, received 
from the occasional sale of property is viewed as a 
conversion of assets and is not countable income for 
improved pension purposes.  VA Benefits Manual M21-1, Part 
IV,  16.40(a); 16.41(b)(4).  (Dec. 15, 1995).  However, 
inheritance of property constitutes countable income as 
received; the value of an inheritance of property is the 
fair market value of the property at the time it is 
received.  M21-1, Part IV,  16.41(c)(8).  Thus, based on 
these provisions, the appellant's inherited property 
should have been counted when received, which was 
apparently in early 1998, at its fair market value at that 
time.  Under those circumstances, the subsequent sales of 
the property would not have been countable income when 
sold.  However, recalculating the overpayment based on 
these provisions would result in additional administrative 
costs, considerably delay adjudication of the claim, and 
would not benefit the appellant, since the proceeds from 
the sale of the property were many times greater than the 
maximum countable income.  Moreover, the appellant has not 
disputed the creation of the overpayment.  Therefore, the 
Board accepts the creation of the debt.  

The VA may waive recovery of an overpayment of VA benefits 
if there is no indication of fraud, misrepresentation, or 
bad faith on the part of the person who received the 
benefits, and if recovery of the debt would be against 
equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.963.  The COWC, in its February 2001 decision, found 
that fraud, misrepresentation or bad faith had not been 
shown, and the Board agrees.  Moreover, although the 
overpayment has been repaid, a waiver request may still be 
considered, and if granted, she is entitled to a refund in 
the amount of the waived overpayment.  38 C.F.R. § 
1.967(a).  Consequently, the question for consideration is 
whether it was against equity and good conscience to have 
required repayment of the debt.  

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights; the decision reached 
should not be unduly favorable or adverse to either side.  
38 C.F.R. § 1.965(a).  In making this determination, the 
facts and circumstances in a particular case must be 
weighed carefully.  Different factors must be considered, 
including, but not limited to, the relative fault of the 
debtor, weighing such fault against any fault on the 
government's part, whether there was any unjust enrichment 
or detrimental reliance, whether there would be undue 
financial hardship resulting from recovery of the 
overpayment, and whether recovery of the overpayment would 
defeat the purpose of benefits otherwise authorized.  
38 C.F.R. § 1.965(a).  Moreover, all listed elements of 
equity and good conscience must be considered in a waiver 
decision.  See Ridings v. Brown, 6 Vet.App. 544 (1994). 

Initially, it must be emphasized that while the 
overpayment initially included all payments made to the 
appellant from August 1998 through September 2000, the RO 
waived that portion of the debt attributable to the period 
from August 1998 to February 1999, because the appellant, 
who had timely reported the sale of the property, was not 
at fault.  

As to the overpayment remaining for consideration, the 
Board finds that the appellant was likewise not at fault 
in the creation of that overpayment.  The appellant claims 
that she was not at fault, because she was told that the 
inheritance was a conversion of assets, which did not 
count as income.  The evidence shows that while she did 
not report the proceeds of the sales of property in 
January 1999 until February 2000, including any mention on 
her February 1999 EVR, no action was taken by the VA based 
on her previous notification until February 1999, when she 
was informed that "Your income from selling the property 
you inherited does not count because it is considered a 
conversion of assets."  Due to the lack of any action 
taken by VA initially, followed by a statement that income 
from the sale of inherited property was not countable 
income, the Board finds that the appellant was justified 
in failing to report the sale of property in 1999, and 
hence, not at fault.  Indeed, she identified it as a 
"converted asset" in February 2000, when she properly 
reported the interest income she had received from the 
property.  

VA fault, on the other hand, was considerably at fault in 
having informed the appellant that income from the sale of 
inherited property was not countable income, which would 
easily lead a person to believe that such a sale need not 
be reported, nor was there any notification that the 
initial inheritance of the property should have been 
reported.  An individual would be justified in assuming 
that the receipt of a non-monetary inheritance of property 
was not "income" which must be reported.  All indications 
are that the appellant, who initially reported the cash 
portion of the inheritance in February 1998, shortly after 
its receipt, and the proceeds of the sale from the 
property in July 1998, immediately after it occurred, 
maintained this belief.  Finally, although the appellant 
informed the VA of the property sale, and her increase in 
net worth and income, in February 2000, VA's delay in 
adjusting her award until October 2000 further contributed 
to the creation of the overpayment.  

Further, the appellant contends, in essence, that in 
failing to report the January 1999 sale until 2000, and in 
the continued receipt of pension benefits, she 
detrimentally relied upon VA's statement that proceeds 
from the sale of the property need not be reported.  The 
evidence, which shows that she otherwise conscientiously 
reported all of her income, supports this contention.  
Therefore, detrimental reliance was involved in the 
creation of the debt.  

With respect to the element of undue financial hardship, 
other than her interest income from the inheritance, her 
only other source of income is SSA benefits in the monthly 
amount of $583.  According to financial status reports 
submitted in November 2000 and July 2001, her monthly 
expenses exceed her monthly income by approximately $450.  
She was born in 1938 (currently 64 years old) and, while 
her potential for additional earned income is negligible, 
she has an expected lifespan of many years remaining.  In 
this context, the inheritance does not seem so large, and 
while immediate financial hardship would not result by 
repayment of the debt, in the long run, recovery of the 
overpayment defeats the purpose of the benefit, which is 
to help provide basic support for low-income widows of 
veterans.  Moreover, the unjust enrichment from the debt, 
created by the appellant's receipt of approximately $88 
per month from January 1999 to September 2000, is minimal.

Considering all factors, the Board finds that it was 
against equity and good conscience for the VA to have 
recovered the overpayment of death pension benefits in the 
amount of $1,683.  Accordingly, waiver of recovery of the 
death pension overpayment is granted.


ORDER

Waiver of recovery of an overpayment of death pension 
benefits in the amount of $1,683 is granted. 



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

